Citation Nr: 0942603	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  08-05 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri



THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
March 8, 1976 rating decision that denied entitlement to 
service connection for an inguinal hernia.



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The Veteran served on active duty from August 1974 to 
December 1975.  

This matter comes to the Board of Veterans' Appeals 
(hereinafter Board) from an April 2007 rating decision, by 
the St. Louis, Missouri, Regional Office (RO), which 
determined that a March 1976 rating decision that had denied 
entitlement to service connection for an inguinal hernia was 
not clearly and unmistakably erroneous.  


FINDINGS OF FACT

1.  A March 1976 rating action denied the Veteran's claim of 
entitlement to service connection for an inguinal hernia; the 
Veteran was notified of the RO's determination, did not 
appeal, and the decision became final.  

2.  The RO's March 1976 decision represents a reasonable 
application of then-existing law to the facts that were then 
known.  


CONCLUSION OF LAW

The March 8, 1976 rating decision that denied service 
connection for an inguinal hernia was not clearly and 
unmistakably erroneous.  38 U.S.C. §§ 311, 331, 337, 353 
(1970); 38 C.F.R. § 3.105 (2009); 38 C.F.R. §§ 3.303, 3.304 
(1975).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record indicates that the Veteran served on active duty 
from August 1974 to December 1975.  At the time of his 
enlistment in August 1974, the Veteran reported a history of 
hernia at the age of 5; clinical evaluation of the abdomen 
and viscera was normal.  The Veteran was seen in September 
1974 for complaints of pain in the region of a left lower 
quadrant scar due to a hernia repair.  Objective findings 
noted a right inguinal hernia scar, and left inguinal 
tenderness (superficial) which increased with stress.  There 
was no hernia.  The assessment was muscular pain.  On 
examination in April 1975, the abdomen was soft without 
masses.  A June 1975 report shows a history of a hernia 
operation at the age of 6.  On the occasion of his separation 
examination in November 1975, the Veteran reported a history 
of a hernia at age 5 or 6; clinical evaluation revealed a 
left inguinal hernia.  

In December 1975, the Veteran filed a claim for service 
connection for a hernia.  By a rating action dated March 8, 
1976, the RO denied service connection.  By letter dated in 
March 1976, the Veteran was notified of the above decision, 
and of his appellate and procedural rights.  He did not 
appeal that decision.  

The Veteran contends that the March 1976 rating decision that 
denied service connection for an inguinal hernia should be 
revised or reversed because of clear and unmistakable error.  
The Veteran points out that the separation examination in 
November 1975 specifically noted that he had a left inguinal 
hernia.  

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding will be accepted as 
correct in the absence of CUE.  However, if the evidence 
establishes CUE, the prior decision will be reversed and 
amended. A finding of CUE has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  

The Board notes that a claim of CUE is a collateral attack on 
an otherwise final rating decision by a VA regional office.  
Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  There 
is a presumption of validity that attaches to a final 
decision, and when such a decision is collaterally attacked 
the presumption becomes even stronger.  Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993).  

Therefore, a claimant who seeks to obtain retroactive 
benefits based on CUE has a much heavier burden than that 
placed on a claimant who seeks to establish prospective 
entitlement to VA benefits.  Akins v. Derwinski, 1 Vet. App. 
228, 231 (1991).  

In determining whether a prior determination involves CUE, 
the Court has established a three-prong test: (1) either the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., there must be more than simple 
disagreement on how the facts were weighed or evaluated), or 
the statutory/regulatory provisions extant at that time were 
incorrectly applied; (2) the error must be "undebatable" and 
of the sort which, if it had not been made, would have 
manifestly changed the outcome at the time it was made; and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the adjudication 
in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), 
citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) 
(en banc).  

CUE is a very specific and rare kind of "error."  It is the 
kind of error in fact or law that, when called to the 
attention of later reviewers, compels the conclusion, to 
which reasonable minds could not differ, that the result 
would manifestly have been different but for the error.  

Even when the premise of error is accepted, if it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be ipso facto clear and 
unmistakable.  Fugo, 6 Vet. App. at 43-44, citing Russell, 3 
Vet. App. at 313-14.  

It is argued that the RO incorrectly decided that an inguinal 
hernia existed prior to service and was not aggravated by 
service.  Significantly, the March 1976 RO rating decision 
does not explicitly discuss the presumptions of soundness or 
aggravation.  The Board will therefore discuss whether these 
presumptions were for application, and, to the extent they 
were for application, whether proper application of these 
presumptions would have undebatably changed the outcome of 
the March 1976 RO rating decision to a grant of service 
connection for an inguinal hernia.  

38 U.S.C. § 311 (1970), as in effect in March 1976, provided, 
in pertinent part:

...every veteran shall be taken to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of examination, acceptance, and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service.

38 C.F.R. § 3.304(b) (1975) provided as follows:

(b) Presumption of soundness.  The Veteran will be considered 
to have been in sound condition when examined, accepted and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior thereto.  Only such 
conditions as are recorded in examination reports are to be 
considered as noted.  

(1) History of preservice existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions but will be considered together with all 
other material evidence in determinations as to inception. 
Determinations should not be based on medical judgment alone 
as distinguished from accepted medical principles, or on 
history alone without regard to clinical factors pertinent to 
the basic character, origin and development of such injury or 
disease.  They should be based on thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof.  

(2) History conforming to accepted medical principles should 
be given due consideration, in conjunction with basic 
clinical data, and be accorded probative value consistent 
with accepted medical and evidentiary principles in relation 
to value consistent with accepted medical evidence relating 
to incurrence, symptoms and course of the injury or disease, 
including official and other records made prior to, during or 
subsequent to service, together with all other lay and 
medical evidence concerning the inception, development and 
manifestations of the particular condition will be taken into 
full account.  

(3) Signed statements of veterans relating to the origin, or 
incurrence of any disease or injury made in service if 
against his or her own interest is of no force and effect if 
other data do not establish the fact.  Other evidence will be 
considered as though such statement were not of record.  

For the following reasons, the Board finds no CUE in the 1976 
adjudication.  As noted above, while the Veteran reported a 
history of a hernia at age 5, no defects, infirmities, or 
disorders of the abdomen and viscera were noted on the 
Veteran's enlistment examination.  Because an inguinal hernia 
was not noted upon entry in to service, the presumption of 
soundness with respect to the Veteran's inguinal hernia was 
for application.  See 38 U.S.C. § 311 (1970); 38 C.F.R. 
§ 3.304(b) (1975).  Nonetheless, the service treatment 
records noted that, within one month after entering service, 
the Veteran was seen for complaints of pain in the region of 
the left lower quadrant from a scar of a hernia repair.  
Objective findings noted a right inguinal hernia scar, and 
left inguinal tenderness (superficial) which increased with 
stress.  Under the circumstances, it would not have been 
clear and unmistakable error, under the law as it existed in 
March 1976, for the RO to weigh the evidence so as to find 
that the Veteran's condition clearly and unmistakably pre-
existed service.  Accordingly, the Board finds that although 
the RO did not explicitly apply the presumption of soundness 
in its March 1976 RO rating decision, this error was not 
outcome-determinative.  Had the RO applied the presumption of 
soundness, it would not have been committing clear and 
unmistakable error to find that an inguinal hernia clearly 
and unmistakably pre-existed service, especially given the 
finding in September 1974 of a hernia scar.  See 38 U.S.C. 
§ 311 (1970); 38 C.F.R. § 3.304(b) (1975), 3.105(a) (2009.  

The determinative question in this case is not whether it 
would have been reasonable for an adjudicator to have granted 
service connection for the Veteran's inguinal hernia in March 
1976.  Rather, the question at this stage is whether, given 
the law extant at the time, and the evidence then of record, 
it is absolutely clear that a different result should have 
ensued.  Here, for the reasons stated, the Board must answer 
that question in the negative.  See also Jordan v. Nicholson, 
401 F.3d 1296 (Fed. Cir. 2005) (the holding in Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004), pertaining to a 
change in the interpretation of 38 U.S.C. § 1111 (formerly 38 
U.S.C. § 311), cannot give rise to a finding of CUE in a 
decision that was final at the time of the new 
interpretation).  

The Board notes that the language of the aforementioned 
regulation at 38 C.F.R. § 3.304(b) provides that the 
presumption of soundness in 38 U.S.C.A. § 1111 may be 
rebutted merely by proof of preexistence of the disorder in 
issue, while the statute required that the condition must be 
clearly and unmistakably shown to have existed before service 
and not to have been aggravated by service.  The Court, in 
Cotant v. Principi, 17 Vet. App. 116 (2003), identified the 
apparent conflict between the statute and regulation, and the 
VA General Counsel issued a precedential opinion, VAOPGCPREC 
No. 3-2003 (July 16, 2003), holding subsection 3.304(b) to be 
invalid insofar as it did not require clear and unmistakable 
evidence that a condition was not aggravated to rebut the 
presumption.  However, such an opinion by General Counsel was 
not available in 1976.  Rather, 38 C.F.R. § 3.304 was in 
effect, and it cannot now be said that it was error for the 
RO to have applied the regulation, a regulation that it was 
bound to follow.

Therefore, failure of VA in March 1976 to apply the statutory 
presumption of soundness consistent with the change in 
interpretation many years later is not CUE.  See Jordon v. 
Nicholson, 401 F.3d 1296, 1298-1299 (Fed. Cir. 2005); Joyce 
v. Nicholson, 19 Vet. App. 36 (2005).  Instead, the laws and 
regulations in effect and as interpreted in March 1976 are to 
be considered.  See Jordan, 401 F.3d at 1298-1299; Joyce, 19 
Vet. App. 36.  

In this case, the record does not show, and the veteran does 
not contend, that there was a "total absence of proof" 
supporting the 1976 rating decision under review.  Therefore, 
to the extent that the Veteran contends that the RO 
improperly weighed the evidence, the Board notes that CUE 
requires more than disagreement on how the facts were weighed 
or evaluated.  Damrel, 6 Vet. App. at 245.  

With respect to the argument that the RO failed to consider 
the fact that the separation examination noted a left 
inguinal hernia, the Board notes that while the RO could have 
interpreted the evidence a different way, that is not enough 
to meet the higher standard of proof required for a clear and 
unmistakable error claim.  In order to change a decision 
based on a clear and unmistakable error, the error must be 
"undebatable" and "have manifestly changed the outcome at the 
time [the decision] was made.'  Russell, at 313-14.  As noted 
above, any error made by the RO in this case would not have 
affected the outcome of the decision.  

Perhaps it may be argued that the RO should have sought 
clarifying evidence on the question of whether the Veteran 
had in fact had an inguinal hernia on the right side or the 
left side prior to service, especially in light of the 
September 1974 record entry that provided confusing 
information about which side the scar was on and the 
separation examination that revealed a recurring left-sided 
hernia.  Nevertheless, a failure in the duty to assist cannot 
amount to clear and unmistakable error.  Moreover, because it 
is debatable on the record that was then available whether 
the Veteran had had a preexisting left inguinal hernia that 
recurred during service and was not aggravated thereby, any 
error by the RO cannot be said to have been clear and 
unmistakable.

Under these circumstances, the Board finds that the Veteran 
has not established, without debate, that the correct facts, 
as they were then known, were not before the RO, or that the 
RO ignored or incorrectly applied the statutory and 
regulatory provisions applicable at the time, and that, but 
for the alleged error, the outcome would have been different.  
The Board accordingly finds that the March 1976 rating 
decision that denied service connection for an inguinal 
hernia did not contain CUE.  


ORDER

As the March 8, 1976 rating decision did not involve clear 
and mistakable error, the appeal is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


